Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 18, and 20, Examiner deems a method comprising: receiving, from a vehicle network interface of a vehicle, sensor data generated by a plurality of sensors of the vehicle; generating, from the sensor data, a vehicle permission value indicating a level of access to one or more blockchain tasks managed by a blockchain network; receiving a blockchain task request for the vehicle, the blockchain task request specifying a blockchain token account of the vehicle for modification; validating the vehicle for the blockchain task request based on the vehicle permission value generated from the sensors of the vehicle satisfying a pre-configured blockchain threshold; and updating the blockchain token account per the blockchain task request of the vehicle based on the vehicle permission value being validated to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a vehicle-level permissions determination for access to blockchain tasks in which once a vehicle is validated based on vehicle sensor data, a blockchain token account is updated based on the vehicle being validated. 
Makmel et al. (US Patent No. 10,440,028) is deemed the closest prior art of record and teaches a distributed authorization method for devices in a connected environment (broadly including vehicles) that includes determining dynamic credibility scores for entities (Makmel Abstract; Col. 1, line 64 - Col. 2, line 34). Makmel does not, however, teach using vehicle sensor data for determining a credibility score for the vehicle, said score being used to inform a level of access to blockchain tasks managed by a blockchain network.
Claim(s) 2-17, and 19 depend(s) from claim(s) 1 and 18, respectively, and is/are deemed allowable at least by virtue of their dependence on allowable claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669